Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered October 18, 1994, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3½ to 7 years and 2 to 4 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues relating to the reliability of the complainant’s identification of defendant, including the weight to be given to her partial or tentative identification of the photograph of another individual, were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94).
Defendant’s motion to suppress identification testimony as fruit of an allegedly unlawful detention was properly denied. The initial detention of defendant was lawful, since he was observed violating a Transit Authority regulation. The record supports the court’s finding that the violation of subway rules was not employed by the police as a pretext (see, People v Gil, 211 AD2d 99,101, appeal dismissed 87 NY2d 843; People v Cog*376gins, 175 AD2d 924, 925). Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.